Citation Nr: 1452591	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back and neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to April 2004 and from June 2007 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2013, the Veteran testified video-conference at a hearing before the undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the April 2013 hearing, the Veteran testified that she began receiving treatment for back and neck symptoms almost one year after she was separated from active service.  She testified that she was treated by a VA physician, Dr. "M.," later received treatment from a chiropractor, and, at the time of the hearing, was being treated by Dr. M. with acupuncture.  

VA treatment records contain one entry by Dr. M, in November 2009, but there is no mention of treatment for back or neck symptoms by Dr. M.  The only mention of a problem with her back or neck is found in a January 2010 mental health physician note, which includes a statement that the Veteran was going to physical therapy for her back.  

VA treatment records are constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA treatment records are from May 2010.  As the Veteran has identified relevant VA treatment records, and the identified records are not associated with the claims file, a remand is necessary so that the AOJ can obtain the records and associate them with the claims file.  

During the Board hearing, the Veteran also testified that she received treatment for her back or neck from a private chiropractor.  There are no records of such treatment associated with the claims file.  As such records are relevant, the AOJ must make efforts to obtain such records and associate them with the claims file.  

The Veteran also testified that she injured her back in an automobile accident in 2012 and received treatment for pain.  Such records are pertinent to her claim but have not been associated with the claims file.  The AOJ should make efforts to obtain the records and associate them with the claims file. 

Finally, the Veteran contends that she has a current back and neck disorder that was caused by carrying 60 pounds of equipment during her active service.  Given the time frames involved in this case, VA must provide an examination of the Veteran's neck and back in order to determine the nature of any back or neck disorder and obtain a medical opinion as to whether such disorder is related to her active service.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that she complete the necessary authorizations and releases so that VA can assist her in obtaining records of private treatment of her back or neck, to include treatment by a chiropractor that she identified during the April 2013 Board hearing and treatment following the 2012 automobile accident.  Inform her that she can obtain and submit the treatment records herself.  

2.  Obtain all records of VA treatment of the Veteran and associate the records with the claims file.  

3.  After all available outstanding evidence has been added to the claims file, ensure that the Veteran is scheduled for a VA examination of her neck and back.  The examiner is asked to accomplish the following:

(a)  Identify all disorders of the Veteran's back and/or neck.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back or neck disorder had onset during the Veteran's active service or was caused by carrying approximately 60 pounds of equipment for extended periods during her active service.  In providing this opinion, the examiner must take into account the Veteran's testimony that, during service, she self treated her back with over-the-counter medication but did not seek treatment for her symptoms until almost one year after separation from service.  The examiner must provide a complete rationale for any opinion rendered.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



